As filed with the Securities and Exchange Commission on February 9, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05339) Concorde Funds, Inc (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 09/30/2012 Date of reporting period:12/31/2011 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES December 31, 2011 (Unaudited) Shares Fair Percent of Amount Value Net Assets COMMON STOCKS - 96.80% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMMERCIAL BANKING Bank of New York Mellon Corp. COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (c) Devon Energy Corp. Penn West Petroleum Ltd. (b) DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Aon Corp. DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. GENERAL MEDICAL AND SURGICAL HOSPITALS HCA Holdings, Inc. (a) HOME CENTERS Lowe's Companies, Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) LINE-HAUL RAILROADS Union Pacific Corp. LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics Shares Fair Percent of Amount Value Net Assets MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. $ % NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. PETROLEUM REFINERIES ConocoPhillips Exxon Mobil Corp. PHARMACEUTICAL PREPARATION MANUFACTURING Abbott Laboratories Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) PROMOTERS OF PERFORMING ARTS, SPORTS & SIMILAR EVENTS WITH FACILITIES Live Nation Entertainment, Inc. (a) RADIO & TELEVISION & WIRELESS COMMUNICATION CoreLogic, Inc. (a) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. SOLID WASTE LANDFILL Waste Management, Inc. TOTAL COMMON STOCKS (Cost $7,629,642) SHORT-TERM INVESTMENTS - 3.36% INVESTMENT COMPANIES Fidelity Institutional Money Market Portfolio - Select Class, 0.14% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $341,045) Total Investments (Cost $8,311,164) - 100.16% Other Assets in Excess of Liabilities - (0.16)% (0.16)% TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed on a U.S. securities exchange. (c) Foreign issued security traded over-the-counter in the U.S. (d) Rate Shown is the 7-day yield as of December 31, 2011 The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure as of December 31, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 –Quoted unadjusted prices for identical instruments in active markets towhich the Fund has access at the date of measurement. Level 2 –Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 –Model derived valuations in which one or more significant inputs orsignificant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value.Securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price, except for call options written for which the last quoted bid price is used.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market. Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Bonds & Notes - Bonds and notes are valued at the last quoted bid price obtained from independent pricing services.Short-term demand notes and certificates of deposit are stated at amortized cost, which approximates fair value.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices. Open-End Mutual Funds – Investments in open-end mutual funds, including money market funds are generally valued at their net asset value per share provided by the service agent of the fund and would be categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term debt investments in fixed income securities with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued at fair value as determined in good faith following procedures approved by the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service; yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant; and other factors as necessary to determine a fair value under certain circumstances.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2011: Investments at Value Level 1 Level 2 Level 3 Total Common Stocks Amusement & Theme Parks $- $- Breakfast Cereal Manufacturing - - Breweries - - Clothing Accessories Stores - - Commercial Banking - - Computer Storage Device Manufacturing - - Crude Petroleum & Natural Gas Extraction - - Data Processing - - Deep Sea Freight Transportation - - Direct Life Insurance Carriers - - Direct Property & Casualty Insurance Carriers - - Farm Machinery & Equipment Manufacturing - - General Medical and Surgical Hospitals - - Home Centers - - Instrument Manufacturing For Measuring - - Line-Haul Railroads - - Local Messengers & Local Delivery - - Medical Laboratories - - Motor Vehicle Steering & Suspension Components Manufacturing - - Nuclear Electric Power Generation - - Petroleum Refineries - - Pharmaceutical Preparation Manufacturing - - Potash, Soda, & Borate Mineral Mining - - Promoters of Performing Arts, Sports & Similar Events with Facilities - - Radio & Television & Wireless Communication - - Service Industry Machinery Manufacturing - - Software Publishers - - Solid Waste Landfill - - Total Common Stocks - - Short-Term Securities - - Total Investments $- $- $ 10,175,182 Transfers between levels are recognized at the end of the reporting period.During the period ended December 31, 2011, the Fund recognized no significant transfers to/from level 1 and level 2.There were no level 3 securities held in the fund during the period ended December 31, 2011. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Concorde Funds, Inc. By (Signature and Title)/s/Gary B. Wood Gary B. Wood, President Date02/06/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Gary B. Wood Gary B. Wood, President and Treasurer Date02/06/2012 * Print the name and title of each signing officer under his or her signature.
